Citation Nr: 1448641	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1973 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

A mood disorder had its onset during active service.


CONCLUSION OF LAW

A mood disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran is presumed to have been sound upon entry to service when no preexisting medical condition is noted upon entry into service. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Once the presumption of soundness applies, the burden of proof remains with VA on both the preexisting and the aggravation prong.  It never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  The burden is not on the claimant to show that his disability increased in severity.  Rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  That burden must be met by affirmative evidence demonstrating that there was no aggravation.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran has asserted that he has a mood disorder resulting from his active service.

The record contains no evidence of any psychological disability prior to the Veteran's entrance into service.  The Veteran's August 1973 service entrance examination shows that the Veteran denied having any mental health symptoms and he had a normal psychological examination.  Therefore, the Veteran is presumed sound on entry.  Early service records show that he had no performance issues.  However, about a year into his service, the Veteran began being disciplined for a variety of offenses.  He was discharged under honorable conditions due to unsuitability and a character/behavior disorder.

At an October 2010 VA examination, after reviewing the record, conducting a thorough examination, and interviewing the Veteran, whose responses regarding traumatic events experienced during service were consistent with reports given to other health professionals and thus found to be credible, the examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner diagnosed the Veteran with a mood disorder by history.  The examiner opined that while the Veteran's social and occupational functioning was severely impaired, those impairments did not appear to be the direct result of service stressors.  However, the examiner did not opine as to whether the Veteran's mood disorder was the result of his service stressors.

In August 2014, the Veteran was evaluated by a private licensed psychologist.  After the psychologist reviewed the Veteran's claims files, the Veteran's administrative records, interviewed the Veteran, conducted a thorough examination, and referenced various medical treatises regarding the relationship between service and psychological disorders, the psychologist diagnosed a mood disorder.  The psychologist noted that the Veteran had social and occupational impairments with deficiencies in most areas.  The psychologist opined that the Veteran's service more likely than not aggravated his mood disorder. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the August 2014 opinion provided by the private psychologist is the most probative evidence of record as that examination was conducted in conjunction with a review of the claims files and reference to relevant medical treatises.  In addition, the private psychologist provided opinions with sufficient explanations of rationale.  Therefore, the Board finds the August 2014 private psychologist examination to be adequate.  Barr v. Nickolson, 21 Vet. App. 303 (2007).  In comparison, the VA examiner's opinion relies mainly on the Veteran's self-reported family stressors and the examiner did not express an opinion regarding whether his service stressors were related to his mood disorder.  Of note, the VA examiner did not discuss that the Veteran had exemplary service during his first year, but later in his service received many disciplinary actions and eventually was discharged due to unsuitability.

In sum, the Veteran has been diagnosed with mood disorder which a private psychologist has attributed, at least in part, to the problems the Veteran experienced during service.  That psychologist has competently opined that the Veteran's mood disorder had its onset during active service, which has been exacerbated by later life events.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a mood disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for a mood disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


